Citation Nr: 1018859	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  08-19 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss with right tympomaplasty.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from November 1960 to 
October 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2007 and June 2008 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cheyenne, Wyoming.

In April 2010, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.

The issue of an increased rating for bilateral hearing loss 
with right tympomaplasty on an extraschedular basis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran has had 
no worse than Level I hearing acuity in the right ear and 
Level II hearing acuity in the left ear.   

2.  The Veteran's bilateral hearing loss with right 
tympomaplasty presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.


CONCLUSION OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for bilateral hearing loss with right 
tympanoplasty have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.85, Diagnostic Code 
6100 (2009).

2.  The requirements for referral to the Director of 
Compensation and Pension for consideration of an 
extraschedular rating for bilateral hearing loss with right 
tympomaplasty have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 3.321 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2009).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R § 3.159 (2009).  The Court has mandated that VA ensure 
strict compliance with the provisions of the VCAA.  
Quartuccio v. Principi, 16 Vet. App. at 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In a May 2007 letter, the RO provided the Veteran with notice 
of the information and evidence required to substantiate his 
claim for an increased rating.  The May 2007 letter advised 
the Veteran what information and evidence he should provide 
and also explained what types of evidence VA would attempt to 
obtain on his behalf.  The letter informed the Veteran how 
disability ratings and effective dates are determined.  

Regarding the duty to assist, the RO made reasonable and 
appropriate efforts to assist the Veteran.  The record on 
appeal includes the service treatment records and relevant 
post-service treatment records identified by the Veteran.  
The Veteran has had a VA examination.  The Veteran has not 
identified any outstanding medical records or other evidence 
pertinent to this claim.  

The Board finds that the requirements of the duties to notify 
and assist have been satisfied.  The necessary development 
and notification has been accomplished, and appellate review 
may proceed without prejudice to the appellant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
the disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  In other cases, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In both claims for an increased rating on an 
original claim and an increased rating for an established 
disability, only the specific criteria of the Diagnostic Code 
are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's hearing loss disability has been evaluated 
pursuant to 38 C.F.R. 
§ 4.85, Diagnostic Code (DC) 6100 (2009).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold level, as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85 (2009).  The degree 
of disability resulting from service-connected defective 
hearing is mechanically determined by applying the numeric 
designations assigned to the rating schedule after 
audiometric evaluations are conducted.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Results of the 
evaluations are analyzed using Tables VI, VIA and VII, 
identified in 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation under 
Table VI or Table VIA, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will then be evaluated 
separately.  38 C.F.R. § 4.86(b) (2009).

The Veteran had a VA examination in May 2007.  The 
audiological evaluation obtained the following pure tone 
thresholds, in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
55
50
90
-
LEFT
20
60
80
70

The examiner noted that audiometric test results for the 
right ear indicated a moderate, mixed hearing loss from 500 
to 2000 Hertz, with severe loss at 3000 Hertz and no response 
at 4000 Hertz.  The examiner indicated that a pure tone 
frequency was obtained using a value of 105 decibels for 4000 
Hertz.  

The average pure tone frequencies for these values were 51 
decibels for the right ear and 58 decibels for the left.  
Speech audiometry revealed speech recognition ability of 94 
percent in both ears.  Applying these values to Table VI, a 
numeric designation of I is obtained for the right ear, and a 
numeric designation of II is obtained for the left ear.  
Table VII provides that a non-compensable evaluation is 
assignable for those numeric designations. 

The record includes VA and private medical records of 
treatment for hearing loss.  VA audiology treatment records 
reflect numerous visits for the adjustment of the Veteran's 
hearing aids.  VA audiology records reflect that the Veteran 
has reported difficulty hearing and understanding speech, 
even with hearing aids.  The records note a long history of 
chronic middle ear infections, multiple surgeries and hearing 
aid use.
  
Records from a private physician, Dr. D.B., reflect an 
assessment of chronic suppurative otitis media, status post 
atticotomy with bilateral high frequency hearing losses.

Records from Dr. S.T., M.D., dated in September 2007, 
indicated that the Veteran's bilateral conductive and high 
frequency sensorineural hearing loss is dramatic on the right 
side and significant on the left side.  It was noted that the 
Veteran is unable to understand any normal speech without 
aids and that his problem has gradually progressed.

The Veteran's hearing loss disability does not warrant a 
higher rating under Diagnostic Code 6100 based upon the 
findings noted on VA examination and in the private medical 
records.  Therefore, the appeal is denied to that extent. 

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court 
noted that, unlike the rating schedule for hearing loss, the 
extraschedular provisions did not rely exclusively on 
objective test results to determine whether referral for an 
extraschedular rating was warranted.  The Court held that in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  
Martinak, 21 Vet. App. at 455.  
 
Although the objective test results do not reflect findings 
which warrant a higher rating under the diagnostic criteria, 
the Board finds that the evidence demonstrates functional 
impacts which warrant referral for an extraschedular 
evaluation.  At the videoconference  hearing, the Veteran 
indicated that he could no longer work as a nurse 
practitioner because of his hearing loss and had to retire 
from his job.  

The Board finds that there are exceptional considerations 
which, with consideration of the reasonable doubt doctrine, 
render the schedular evaluation inadequate.  See Under Thun 
v. Peake, 22 Vet. App. 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating. First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate. Second, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determined whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." Third, 
if the rating schedular is inadequate to evaluate a veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service- 
connected bilateral hearing loss is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's bilateral hearing loss with the established 
criteria found in the rating schedule for hearing loss shows 
that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology throughout the rating 
period on appeal.  

The Board finds, however, that there are exceptional 
considerations which, with consideration of reasonable doubt 
doctrine, render the schedular evaluation inadequate.  See 38 
C.F.R. § 3.321(b)(1), supra.  Although the findings of the VA 
audiological examinations correspond to a non-compensable 
rating, the Veteran's testimony and written statements 
reflect occupational and functional impairment due to hearing 
loss.  Accordingly, the Board finds that his hearing loss 
disability presents an "exceptional or unusual disability 
picture," that warrants referral for extraschedular 
consideration.


ORDER

A compensable schedular rating for bilateral hearing loss is 
denied.  To this extent, the appeal is denied.

Referral to the Director, Compensation and Pension Service, 
for consideration for an increased rating for bilateral 
hearing loss on an extraschedular basis is granted.


REMAND

The Board is precluded by 38 C.F.R. § 3.321(b)(1) from 
assigning an extraschedular evaluation in the first instance.  
Instead, the Board must refer any claim that meets the 
criteria to the RO for referral for consideration of an 
extraschedular evaluation to the Director, Compensation and 
Pension Service.  Id.

The evidence of record shows that the Veteran's hearing loss 
presents an exceptional or unusual disability picture.  The 
Board finds that the criteria for submission to the Director, 
Compensation and Pension Service, for consideration of an 
extraschedular rating for bilateral hearing loss have been 
met.  38 C.F.R. 
§ 3.321(b)(1); see also Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The RO/ AMC should refer the case to 
the Director, Compensation and Pension, 
for a determination as to whether the 
Veteran is entitled to the assignment of 
an extraschedular rating for bilateral 
hearing loss in accordance with the 
provisions of 38 C.F.R. § 3.321(b). The 
Director, Compensation and Pension, is 
requested to provide adequate reasons and 
bases for any decision.

2.  When the requested development has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence. If the benefit sought 
is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded an opportunity to respond. The 
case should then be returned to the Board 
for further review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


